Citation Nr: 0638131	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  03-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a claimed vascular 
malformation of the right forearm.  

2.  Entitlement to service connection for claimed diabetes 
mellitus, with peripheral neuropathy and erectile 
dysfunction.  

3.  Entitlement to service connection for claimed ulcerative 
colitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in April 2004 for 
additional development of the record.  

The veteran's appeal also initially included the issues of 
service connection for claimed skin rashes and growths and a 
psychiatric disorder.  However, the RO has since granted 
these claims in an April 2006 rating action.  

The issues of service connection for claimed diabetes 
mellitus, with peripheral neuropathy and erectile 
dysfunction; and ulcerative colitis are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a vascular 
malformation of the right forearm during service or for 
several years thereafter.  

2.  The currently demonstrated vascular malformation of the 
right forearm is not shown to be due to any event or incident 
of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by a vascular 
malformation of the right forearm was not due to disease or 
injury that was incurred in or aggravated by service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a November 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board also notes that several follow-up VCAA letters were 
sent to the veteran following the Board's August 2004 remand.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

Here, the noted November 2001 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
shortcomings in view of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is denied.  
Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the present case, the veteran's service medical records 
are negative for any complaints or findings pertaining to a 
right forearm disorder.  

Subsequent to service, the veteran was first treated for 
cellulitis of the right arm in May 1979.  A dilated vein, 
indicative of a varicosity, was noted on the medial aspect of 
the right arm in February 1980.  An assessment of 
polyarteritis nodosa was rendered in June 1985, and an August 
1980 private surgical consultation report contains an 
impression of a likely AV malformation of the right medial 
forearm.  This disorder was noted to be worsening in a May 
2001 statement from Ray A. Noel, M.D.  

During a January 2002 VA orthopedic examination, the veteran 
reported having a vascular formations in the right forearm 
but also indicated that he did not know the exact cause of 
this disability.  The examination report contains an 
impression of vascular formations in the right forearm, with 
no associated orthopedic deformities, but the examiner did 
not comment on the etiology of this disorder.  

The veteran underwent a further VA examination in December 
2005, with a doctor who reviewed the claims file.  In 
describing the case history, the examiner noted that the 
veteran was diagnosed as having periarteritis nodosa sometime 
in the late 1970's, around 1979, and that his AV malformation 
was diagnosed by an MRI in approximately 1990.  

Based on the claims file review and the examination findings, 
the examiner rendered a diagnosis of a vascular malformation 
of the right forearm but noted that there was no evidence of 
this disorder in service or within one year thereafter.  
Given the dates of the veteran's ongoing treatment for this 
disorder, the examiner found no way to link it to service or 
the year following service.  

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that he 
was not treated for any right arm symptoms prior to 1979.  

Moreover, the only medical professional to render an etiology 
opinion in this case, namely the doctor who conducted the 
December 2005 VA examination, found that the veteran's 
current disorder did not have its onset in service or within 
one year thereafter.  Consequently, the Board does not find 
that the competent medical evidence of record supports the 
veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions and in his July 2003 hearing 
testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for vascular 
malformation of the right forearm, and the appeal to this 
extent must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for vascular malformation of the right 
forearm is denied.  



REMAND

In a March 2005 statement, the veteran confirmed that he was 
currently receiving treatment for his claimed diabetes 
mellitus, with peripheral neuropathy and erectile 
dysfunction; and for ulcerative colitis at the VA Medical 
Center (VAMC) in Portland, Oregon.  

To date, however, records corresponding to such treatment 
have not been received by the RO or added to the claims file.  
Such action is necessary under 38 C.F.R. § 3.159(c)(2).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should contact the Portland 
VAMC and request all available records of 
treatment of the veteran from that 
facility.  All records secured by the RO 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the 
veteran's claims file.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for diabetes mellitus, 
with peripheral neuropathy and erectile 
dysfunction; and ulcerative colitis 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


